DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “170” has been used to designate both a coil and a magnetic shield.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.  The specification should be updated accordingly.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5 and 8-10 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Nguyen (US2019/0364668A1).
	With respect to claim 1, Nguyen teaches a soldering iron with temperature profiling, comprising: a hand piece (108) or a robot arm including a soldering tip (166, 180); a processor (112, 169) configured to: provide temperature profiling where the soldering tip is one or more of the following during a soldering event: provided at a fixed tip temperature ramp rate during the soldering event (figures; paragraphs 17, 48, and 79-86; and claim 11); and provided at an adjustable tip temperature ramp rate during the soldering event (figures; paragraphs 17, 48, and 79-86; and claim 11).
With respect to claim 2, Nguyen teaches including a power supply unit (102).
With respect to claim 3, Nguyen teaches a stand (110).  Also note that the power supply can be effectively used as a stand.
With respect to claim 4, Nguyen teaches wherein the processor is in one or more of the stand, the power supply, and the hand piece or robot arm (figures). 
With respect to claim 5, Nguyen teaches the soldering iron includes a hand piece (108), and the handpiece includes the solder tip (166, 180), a resistance temperature detector (RTD) (paragraphs 97-98), a coil (182) to generate a magnetic field, and a magnetic shield (183). 
With respect to claim 8, Nguyen teaches wherein the processor is configured to provide temperature profiling where the soldering tip is provided at multiple tip temperatures at fixed startup, soak, and reflow times during the soldering event (paragraph 86; and claim 11). Note that the processor of Nguyen is capable of being set to any temperatures.
With respect to claim 9, Nguyen teaches wherein the processor is configured to provide temperature profiling where the soldering tip is provided at multiple tip temperatures/modes at self-adjusting startup, soak, and reflow times during the solder event (paragraph 86; and claim 11). Note that the processor of Nguyen is capable of being set to any temperatures.
With respect to claim 10, Nguyen teaches wherein the processor is configured to provide temperature profiling where the soldering tip is provided at multiple tip temperatures at both of the following during the soldering event: one or more fixed startup, soak, and reflow times; and self-adjusting startup, soak, and reflow times (paragraph 86; and claim 11). Note that the processor of Nguyen is capable of being set to any temperatures.
With respect to claim 11, Nguyen teaches herein the processor is configured to provide temperature profiling where the soldering tip is provided at multiple tip temperatures, at one or both of fixed times and self-adjusting times, during the soldering event (figures; paragraphs 17, 48, and 79-86; and claim 11).

Claim(s) 1-4 and 8-11 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Mittmann et al. (US 2021/0237185A1) (hereafter Mittmann).
	With respect to claim 1, Mittmann teaches a soldering iron with temperature profiling, comprising: a hand piece (114) or a robot arm including a soldering tip (112); a processor (CPU 200) configured to: provide temperature profiling where the soldering tip is one or more of the following during a soldering event: provided at a fixed tip temperature ramp rate during the soldering event (figures; and paragraphs 23, 25-26, 28-29, and 36); and provided at an adjustable tip temperature ramp rate during the soldering event (figures; and paragraphs 23, 25-26, 28-29, and 36).
With respect to claim 2, Mittmann teaches including a power supply unit (210).
With respect to claim 3, Mittmann teaches a stand (the soldering iron is capable of resting on the power unit 130) (figures). 
With respect to claim 4, Mittmann teaches wherein the processor is in one or more of the stand, the power supply, and the hand piece or robot arm (figures 1-2). 
With respect to claim 8, Mittmann teaches wherein the processor is configured to provide temperature profiling where the soldering tip is provided at multiple tip temperatures at fixed startup, soak, and reflow times during the soldering event (paragraphs 25-26, 28-29, 36, and 38).  Note that the temperatures/modes disclosed by Mittman are capable of providing the claimed function.
With respect to claim 9, Mittmann teaches wherein the processor is configured to provide temperature profiling where the soldering tip is provided at multiple tip temperatures/modes at self-adjusting startup, soak, and reflow times during the solder event (paragraphs 25-26, 28-29, 36, and 38).  Note that the temperatures/modes disclosed by Mittman are capable of providing the claimed function.
With respect to claim 10, Mittmann teaches wherein the processor is configured to provide temperature profiling where the soldering tip is provided at multiple tip temperatures at both of the following during the soldering event: one or more fixed startup, soak, and reflow times; and self-adjusting startup, soak, and reflow times (paragraphs 25-26, 28-29, 36, and 38).  Note that the temperatures/modes disclosed by Mittman are capable of providing the claimed function.
With respect to claim 11, Mittmann teaches herein the processor is configured to provide temperature profiling where the soldering tip is provided at multiple tip temperatures, at one or both of fixed times and self-adjusting times, during the soldering event (figures; and paragraphs 23, 25-26, 28-29, and 36).

Claim(s) 1-3 and 11 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Agronin et al. (US 2006/0191890A1) (hereafter Agronin).
	With respect to claim 1, Agronin teaches a soldering iron with temperature profiling, comprising: a hand piece (18) or a robot arm including a soldering tip (23); a processor (half-wave rectification circuit) configured to: provide temperature profiling where the soldering tip is one or more of the following during a soldering event: provided at a fixed tip temperature ramp rate during the soldering event (figures; and paragraphs 26-27); and provided at an adjustable tip temperature ramp rate during the soldering event (figures; and paragraphs 26-27).

With respect to claim 2, Agronin teaches including a power supply unit (paragraphs 22, 26, and 29).
With respect to claim 3, Agronin teaches a stand (12). 
With respect to claim 11, Agronin teaches herein the processor is configured to provide temperature profiling where the soldering tip is provided at multiple tip temperatures, at one or both of fixed times and self-adjusting times, during the soldering event (figures; and paragraphs 26-27).

Claim(s) 1-2 and 11 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Mochizuki et al. (US 2020/0223004A1) (hereafter Mochizuki).
	With respect to claim 1, Mochizuki teaches a soldering iron with temperature profiling, comprising: a hand piece (24) or a robot arm including a soldering tip (26); a processor (CPU) configured to: provide temperature profiling where the soldering tip is one or more of the following during a soldering event: provided at a fixed tip temperature ramp rate during the soldering event (figures; and paragraphs 21-29, 47, and 51); and provided at an adjustable tip temperature ramp rate during the soldering event (figures; and paragraphs 21-29, 47, and 51).
With respect to claim 2, Mochizuki teaches including a power supply unit (figure 1; and paragraph 11).
With respect to claim 11, Mochizuki teaches herein the processor is configured to provide temperature profiling where the soldering tip is provided at multiple tip temperatures, at one or both of fixed times and self-adjusting times, during the soldering event (figures; and paragraphs 21-29, 47, and 51).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mittmann as applied to claim 1 above, and further in view of Miyazaki et al. (US 2020/0130085A1) (hereafter Miyazaki) and Nguyen (US 2019/0364668A1).
With respect to claim 5, Mittmann teaches the soldering iron includes a hand piece (114), and the handpiece includes the solder tip (112), and a temperature detector (paragraph 25), but does not teach wherein, a resistance temperature detector (RTD), a coil to generate a magnetic field, and a magnetic shield. 
However, Miyazaki teaches a resistance temperature detector (RTD) (paragraphs 23, 45, and 48-51).
At the time of filing the claimed invention it would have been obvious to one of ordinary skill in the art to utilize the resistance temperature detector of Miyazaki in the apparatus of Mittmann in order to measure and control the desired temperature.
While, Nguyen teaches a coil to generate a magnetic field, and a magnetic shield (figure 1J; and paragraph 84).
At the time of filing the claimed invention it would have been obvious to one of ordinary skill in the art to utilize the coil and magnetic shield of Nguyen in the collective apparatus of Mittmann and Miyazaki in order to form an induction heated soldering iron.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mittmann, Miyazaki, and Nguyen as applied to claims 1 and 5 above, and further in view Sydney (US 2,998,503).
With respect to claim 6, Mittmann, Miyazaki, and Nguyen do not teach wherein the handpiece includes a ceramic insulator. However, Sydney teaches wherein the handpiece includes a ceramic insulator (figures; and column 1, line 52-column 2, line 18).
At the time of filing the claimed invention it would have been obvious to one of ordinary skill in the art to utilize the ceramic handle of Sydney in the collective apparatus of Mittmann, Miyazaki, and Nguyen in order to shield an operator’s hand from heat and electricity.
With respect to claim 7, Mittmann teaches wherein the handpiece (114) includes a shaft (figure 1), and a connector (124).  The examiner takes Official Notice that the use of shrink tubes is notoriously well known.  The artisan would have been motivated to utilize shrink tubing in the collective apparatus of Mittmann, Miyazaki, Nguyen, and Sydney in order to insulate any electrical connections.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KILEY SHAWN STONER whose telephone number is (571)272-1183.  The examiner can normally be reached on Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KILEY S STONER/            Primary Examiner, Art Unit 1735